DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

This Action is Considered NON-FINAL
In view of the decision of the Pre-Brief Appeal Conference dated 11/05/2020 withdrawing the Final Rejection dated 07/24/2020, this action is considered NON-FINAL.

Previous Rejections
Applicant’s arguments, filed 24 September 2020, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. 

Claim Status
Claims 14-15 and 19 are cancelled.
Claims 1-13 and 16-18 are pending.
Claims 16-18 are withdrawn.
Claims 1-13 are examined on the merits in this prosecution.

CLAIM REJECTIONS

Obviousness Rejections
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


1) Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Scott (WO 2012/012385 A2), in view of Rege (WO 2014/088573 A1; of record).
This is a new rejection.
Scott teaches compositions containing one or more derivatives of essential oil compounds for use in personal care compositions, such as compositions for oral, throat and skin care are disclosed. These derivatives include esters of parent essential oil phenolics. Scott teaches the compositions comprising essential oil derivatives are useful as base flavor or base perfume for incorporation into personal care products and to provide other benefits including antimicrobial efficacy (Abstract). Scott teaches the invention is directed to personal care compositions for use in oral, throat and skin car (pg 3: 24-26). Scott teaches examples of parent essential oil phenolics include isoeugenol derivatives, including isoeugenyl acetate (Table 1, pg 12; reproduced below; see arrow)
[AltContent: arrow][AltContent: roundedrect]
    PNG
    media_image1.png
    444
    875
    media_image1.png
    Greyscale

Scott teaches a zinc ion source is present in the oral care composition (pg 46, claims 14-15). Scott also teaches the form of a gel (pg 45, claim 11).
Scott does not require thymol (see claim 9, pg 45), and does not reference terpineol.
For the limitation in claim 1 of “wherein the amount of acetyl isoeugenol is effective to reduce microbial compounds relative to a reference standard that does to include acetyl isoeugenol” and the amounts recited in claim 3, Scott teaches an amount of antimicrobial essential oil ester such as isoeugenyl acetate of 0.02% to 5% (pg 45, claim 9), within the claimed range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. MPEP 2144.05 (I).  	For claim 4, Scott teaches a formulation with abrasives (pg 18: 18-19).
For claim 6, Scott teaches the formulation comprises a humectant and a surfactant (pg 19: 5-9). Scott teaches the formulation contains a fluoride ion 
For claim 13, Scott teaches acetyl isoeugenol in an amount of 0.02% to 5%; fluoride in an amount of 0.05% to about 0.3% (pg 19: 20-21); alkali pyrophosphates such as tetrasodium pyrophosphate and tetrapotassium pyrophosphate (pg 20: 27-33) in the amount of from 2% to 6% (pg 21: 1-5)
  Scott does not teach zinc phosphate as the zinc source as recited in claim 1; the amount of zinc phosphate recited in claims 2 and 5; a basic amino acid as recited in claim 8; or an additional zinc ion source as recited in claim 11. 
Rege teaches dentifrice compositions comprising zinc phosphate (Abstract). Rege teaches that zinc phosphate, when placed in an oral care formulation, can dissolve sufficiently upon use to provide an effective concentration of zinc ions to the enamel, thereby protecting against erosion, reducing bacterial colonization and biofilm development, and providing enhanced shine to the teeth (pg 2, [0006]). 
For claims 2 and 5, Rege teaches zinc phosphate in an amount of 2% (pg 2, [0007]). 
For claim 8, Rege teaches the addition of a basic amino acid in 5% (pg 2, [0007]). Rege teaches zinc phosphate is more soluble in basic media than neutral 
For claim 11, Rege teaches the compositions may further comprise additional zinc ion sources such as zinc citrate, zinc sulfate, zinc silicate, zinc lactate, zinc oxide, and combinations thereof; for example in one embodiment, a dentifrice comprising 1% zinc phosphate and 1% zinc citrate (pg 4, section 1.9.).
For claim 13, Rege teaches zinc phosphate in an amount of 1% to 3% (pg 3, [0012]), within the claimed range.
It would have been obvious to one of ordinary skill in the art before the effective filing date on the claimed invention to modify the composition of Scott to include zinc phosphate, a basic amino acid, and an additional zinc compound. A person of ordinary skill would have been motivated to include zinc phosphate, a basic amino acid, and an additional zinc compound in the composition of Scott since Rege teaches that zinc phosphate, when placed in an oral care formulation, can dissolve sufficiently upon use to provide an effective concentration of zinc ions to the enamel, thereby protecting against erosion, reducing bacterial colonization and biofilm development, and providing enhanced shine to the teeth. Furthermore, Rege teaches that the addition of a basic amino acid increases the solubility and therefore the effectiveness of the zinc phosphate, and the addition of a more soluble, second form of zinc would be expected to enhance the antimicrobial properties of the oral care formulation.


Examiner’s Reply to Attorney Arguments
The remarks of 07 October 2019 have been fully considered. However, the rejections of claims 1-15 and 19 over the references cited above is maintained.

A. Rejection of claims 1-13 under 35 U.S.C. §103 over Rege, in view of Baig, Scott and Vanin
The Applicant argues that the Examiner has not provided any evidence or reference to show that the isomeric antimicrobial compounds acetyl eugenol and acetyl isoeugenol are interchangeable and that the Examiner has not demonstrated a reasonable expectation of success based on the cited prior art. 

The Examiner acknowledges the arguments presented, but does not consider them persuasive. The Examiner has withdrawn the rejection, and set forth a new rejection based on the newly cited art of Scott (WO 2012/012385 A2). As such, applicant’s arguments with respect to claims 1-13 are moot because the new ground of rejection does not rely on any references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

CONCLUSION
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P COHEN whose telephone number is (571)270-7402. The examiner can normally be reached on M-Th 8:30-5:30; F 9-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or 




/MICHAEL P COHEN/Primary Examiner, Art Unit 1612